Case 1:21-cv-00241-JB-N Document 21 Filed 06/15/21 Page 1 of 2                   PageID #: 170




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION


                                                 *
 MOBILE COUNTY WATER, SEWER                      *
 & FIRE PROTECTION AUTHORITY,                    *
                                                 *
                Plaintiff,                       *
                                                 *
        vs.                                                CIVIL ACTION NO.
                                                 *
                                                 *         1:21-cv-00241-JB
 BOARD of WATER and SEWER                        *
 COMMISSIONERS of the CITY of
 MOBILE, dba MOBILE AREA WATER                   *
 & SEWER SYSTEM; and                             *
                                                 *
 U.S. DEPT. OF AGRICULTURE                       *
 RURAL DEVELOPMENT,                              *
                                                 *
                Defendants.                      *


                             JOINT STIPULATION TO CONTINUE

       Plaintiff Mobile County Water, Sewer & Fire Protection Authority (“Plaintiff” or “Mobile

County Water”) and Defendant Board of Water and Sewer Commissioners of the City of Mobile,

dba Mobile Area Water & Sewer System (“Defendant” or “MAWSS”) (collectively referred to as

“the parties”), by and through their undersigned counsel, hereby submit this Joint Stipulation to

Continue the Hearing on Plaintiff’s Motion for Preliminary Injunction and Defendant’s Motion to

Dismiss currently scheduled for June 23, 2021. The parties seek a continuance to attempt

resolution of this matter through ongoing settlement discussions.

       WHEREFORE, the parties respectfully request this Court enter an order continuing the

June 23, 2021 hearing.

                                             Respectfully submitted this 15th day of June, 2021,

                                             /s/ Danielle E. Douglas ____
                                             Danielle E. Douglas
Case 1:21-cv-00241-JB-N Document 21 Filed 06/15/21 Page 2 of 2                   PageID #: 171




                                            Todd D. Engelhardt
                                            Adams and Reese LLP
                                            1901 6th Avenue North, Suite 3000
                                            Birmingham, AL 35203-3367
                                            (205) 250-5000
                                            (205) 250-5034 (facsimile)
                                            danielle.douglas@arlaw.com
                                            todd.engelhardt@arlaw.com

                                            A. Patrick Dungan
                                            ADAMS AND REESE LLP
                                            11 North Water Street, Suite 23200
                                            Mobile, AL 36602
                                            (251) 433-3234
                                            patrick.dungan@arlaw.com
                                            Counsel for Plaintiff Mobile County Water


                                            /s/ Lawrence M. Wettermark_____
                                            LAWRENCE M. WETTERMARK (WETTL2146)
                                            lwettermark@gallowayllp.com
                                            ANDREW J. RUTENS (RUTEA8549)
                                            arutens@gallowayllp.com
                                            GALLOWAY, WETTERMARK
                                            & RUTENS, LLP
                                            Post Office Box 16629
                                            Mobile, Alabama 36616-0629
                                            PH: (251)476-4493 / FX: (251)479-5566
                                            Counsel for Defendant MAWSS


                               CERTIFICATE OF SERVICE

     I certify that on this 15th day of June 2021, I electronically filed the foregoing using the
CM/ECF system, which will automatically serve all counsel of record.


                                            /s/ Danielle E. Douglas
                                            OF COUNSEL
